     Case 3:20-cv-02265-L-MSB Document 1 Filed 11/20/20 PageID.1 Page 1 of 6



1    LINCOLN, GUSTAFSON & CERCOS, LLP
     ATTORNEYS AT LAW
2    550 West “C” Street, Suite 1400
     San Diego, California 92101
3    (619) 233-1150/ Fax: (619) 233-6949
4    THEODORE R. CERCOS, ESQ. (SBN 128732)
     tcercos@lgclawoffice.com
5    MONICA J. YOON, ESQ. (SBN 238256)
     myoon@lgclawoffice.com
6
     Attorneys for Defendant, TARGET CORPORATION
7

8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10

11   DENICE HENDERSON;                        )    Case No.: '20CV2265 L    MSB
                                              )
12                 Plaintiff,                 )    NOTICE OF REMOVAL OF ACTION
                                              )    UNDER 28 U.S.C. § 1441(b)
13         vs.                                )    (DIVERSITY)
                                              )
14   TARGET CORPORATION; and                  )
     DOES 1-10, inclusive,                    )
15                                            )
                   Defendants.                )
16                                            )
17         TO THE CLERK OF THE ABOVE-ENTITLED COURT:
18         PLEASE       TAKE       NOTICE   that       Defendant   TARGET   CORPORATION
19   (hereinafter, “Defendant”) hereby removes to this Court the state action described below,
20   pursuant to 28 U.S.C. § 1441(b).
21         I.      INTRODUCTION
22         On or about October 5, 2020, an action was commenced in the Superior Court of
23   the State of California for the County of San Diego, entitled Denice Henderson v. Target
24   Corporation, Case Number 37-2020-00035445-CU-PO-CTL. (See Complaint, attached
25   as Exhibit “A” to the Declaration of Theodore R. Cercos in Support of Target
26   Corporation’s Notice of Removal of Action Under 28 U.S.C. § 1441(b) (Diversity)
27   (hereinafter, “Cercos Decl.”); Cercos Decl. at ¶2.)
28   ///
                                                   1
                NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
     Case 3:20-cv-02265-L-MSB Document 1 Filed 11/20/20 PageID.2 Page 2 of 6



1          Defendant was served with a copy of the Summons and Complaint on or about
2    October 21, 2020. (Cercos Decl. at ¶¶2-4.) A copy of the summons is attached as Exhibit
3    “B” to Cercos Decl. (Id. at ¶3.) Defendant has not yet answered Plaintiff’s Complaint.
4    (Cercos Decl. at ¶5.)
5          The amount in controversy is not stated in the Complaint. (Ex. “A”; Cercos Decl.
6    at ¶6.) Plaintiff sent a pre-litigation demand in the amount of $500,000. (Cercos Decl. at
7    ¶7.) On information and belief, the medical bills Plaintiff has offered to date to support
8    her alleged damages total at least $116,000. (Cercos Decl. at ¶8.)      Furthermore, and
9    significantly, in a telephone conversation on or about November 18, 2020, Plaintiff’s
10   counsel confirmed to Defendant’s counsel that the amount in controversy is in excess of
11   $75,000. (Cercos Decl. at ¶9.) Defendant’s counsel informed Plaintiff’s counsel of
12   Defendant’s intent to remove the case to Federal Court and Plaintiff’s counsel did not
13   object to removal. (Cercos Decl. at ¶9.)
14         Pursuant to 28 U.S.C. § 1332, this is a civil action of which this Court has original
15   jurisdiction. Moreover, this is an action that may be removed to this Court by Defendant
16   pursuant to 28 U.S.C. §§ 1441(b) and 1446(b)(3).
17         II.      REMOVAL IS PROPER BECAUSE THIS COURT HAS ORIGINAL
18                  JURISDICTION
19         Except as otherwise expressly provided by Act of Congress, any civil action
20   brought in a State court of which the district courts of the United States have original
21   jurisdiction may be removed by the defendant or the defendants, to the district court of
22   the United States for the district and division embracing the place where such action is
23   pending. (28 USCS § 1441.)
24         District courts have original jurisdiction of all civil actions where the matter in
25   controversy: (1) is between citizens of different States, and (2) exceeds the sum or value
26   of $75,000, exclusive of interest and costs. (28 USCS § 1332.) As set forth below, both
27   of these requirements are met here.
28   ///
                                                 2
                 NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
     Case 3:20-cv-02265-L-MSB Document 1 Filed 11/20/20 PageID.3 Page 3 of 6



1                 A. Complete Diversity of Citizenship Exists Between Plaintiff and
2                      Defendant
3          As discussed below, complete diversity of citizenship exists in this matter between
4    Plaintiff and Defendant because Plaintiff is a citizen of California and Defendant is a
5    citizen of Minnesota.
6                       1.   Plaintiff is a Citizen of California.
7          Plaintiff was and is a citizen of California. (Cercos Decl. at ¶10 and Ex. “A”.)
8                       2.   Defendant is a Citizen of Minnesota.
9          For purposes of removal, a corporation shall be deemed to be a citizen of every
10   State and foreign state by which it has been incorporated and of the State or foreign state
11   where it has its principal place of business. (28 USCS § 1332(c).)
12         Defendant was and is a corporation incorporated under the laws of the State of
13   Minnesota, has its principal place of business in the State of Minnesota, and is the only
14   defendant that has been served with summons and complaint in this action. (Cercos
15   Decl., ¶¶11-12; Declaration of Daniel Moore (“Moore Decl.”), served herewith at ¶¶2-
16   6.)
17         At all times material hereto, Target’s corporate Headquarters and Executive
18   Offices were and are located in Minneapolis, Minnesota. (See Moore Decl. at ¶3.) At all
19   times material hereto, Target’s Executive Officers and senior management, including, but
20   not limited to, the Chief Executive Officer, Chief Operating Officer, Chief Financial
21   Officer, Chief Legal Officer, Chief Marketing Officer, Chief Human Resources Officer,
22   and Chief Stores Officer, were and are located at Target Headquarters in Minnesota.
23   (Moore Decl. at ¶4.)
24         At all times material hereto, Target’s managerial and policymaking functions,
25   including, but not limited to, finance, marketing, merchandising, legal, technology
26   services, store operations, human resources, and property development, were and are
27   performed at and promulgated from Target Headquarters in Minnesota. (Moore Decl. at
28   ¶5.) At all times material hereto, Target’s corporate books, records, and accounts were
                                                 3
              NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
     Case 3:20-cv-02265-L-MSB Document 1 Filed 11/20/20 PageID.4 Page 4 of 6



1    and are created and maintained at Target Headquarters in Minnesota. (Moore Decl. at
2    ¶6.)
3           In the U.S. Supreme Court case of The Hertz Corporation v. Friend, 130 S.Ct.
4    1181,1186 (2010), Petitioner Hertz Corporation, which was headquartered in New Jersey
5    and performed “core executive and administrative functions” in that state, operated
6    facilities in 44 states, including California.    California accounted for 273 of the
7    company’s 1,606 car rental facilities, approximately 2,300 of its 11,230 full-time
8    employees, approximately $811 million of its $4.371 billion in annual revenue, and about
9    3.8 million of its roughly 21 million annual rental transactions. (Id.) The Ninth Circuit
10   affirmed the District Court’s finding that Hertz’ principal place of business was in
11   California due to the substantial amount of business activities within the state. (Id. at
12   1187.)
13          The Supreme Court vacated the Ninth Circuit Court’s ruling and remanded the case
14   for further proceedings consistent with the Supreme Court’s opinion, which was,
15   specifically, that the principal place of business “refers to the place where the
16   corporation’s high level officers direct, control, and coordinate the corporation’s
17   activities”, or the “nerve center,” which is typically sited at the corporate
18   headquarters. (Id. at 1186 (emphasis added).)
19          The facts in Hertz are on point with those of the instant case. As set forth above,
20   Defendant is headquartered in Minnesota and conducts its executive and administrative
21   functions in Minnesota. Thus, the principal place of business, or the “nerve center,” is
22   located in Minnesota, where Defendant’s high level officers direct, control, and
23   coordinate the corporation’s activities.
24          DOES 1 through 10 are wholly fictitious parties against whom no relief is, or could
25   be, sought in this action. Pursuant to 28 U.S.C. § 1441(b)(1), this Court should disregard
26   the citizenship of any defendant sued under the fictitious names. Accordingly, it is not
27   necessary for other parties to join in this Notice of Removal Action.
28   ///
                                                 4
              NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
     Case 3:20-cv-02265-L-MSB Document 1 Filed 11/20/20 PageID.5 Page 5 of 6



1          Since Plaintiff was and is a citizen of California, Defendant was and is a citizen of
2    Minnesota, and no other parties will be joining in this removal action, the requirement
3    for complete diversity of citizenship is satisfied.
4                  B.   The Matter in Controversy Exceeds the Jurisdictional Amount
5          As set forth above, in order for a case between diverse citizens to be removable
6    based on diversity jurisdiction, the amount in controversy must exceed $75,000,
7    exclusive of interest and costs. (28 USCS § 1332.) As discussed above, Plaintiff
8    confirms that she seeks damages in excess of $75,000. (Cercos Decl. at ¶¶6-9.)
9          III.    REMOVAL IS TIMELY
10         This Notice of Removal is filed less than one (1) year after commencement of the
11   action and in that regard is timely pursuant to 28 U.S.C. § 1446(c). (Cercos Decl., ¶13.)
12         Where the case stated by the initial pleading is not removable, a notice of removal
13   may be filed within thirty (30) days after receipt by the defendant, through service or
14   otherwise, of a copy of an amended pleading, motion, order or other paper from which it
15   may first be ascertained that the case is one which is or has become removable. (28
16   U.S.C. § 1446(b)(3).)
17         Here, Defendant’s Notice of Removal is filed less than 30 days after Plaintiff’s
18   Complaint was served on Target and less than 30 days after Plaintiff first confirmed that
19   she seeks damages in excess of $75,000 in this litigation. (Cercos Decl., ¶¶14-15.)
20   Accordingly, this Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b).
21         IV.     NOTICE OF REMOVAL SERVED ON ALL ADVERSE PARTIES
22         Pursuant to 28 U.S.C. § 1446(d), Defendant is serving a written notice of the
23   removal to all adverse parties, including Plaintiff, and will file a copy of the notice with
24   the clerk of the Superior Court of the State of California, County of San Diego, where
25   this action is currently pending. (Cercos Decl., ¶16.)
26         V.      CONCLUSION
27         The requirements for complete diversity of citizenship and the requisite amount in
28   controversy are satisfied in this case. Therefore, this Court has subject matter jurisdiction
                                                   5
                NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
     Case 3:20-cv-02265-L-MSB Document 1 Filed 11/20/20 PageID.6 Page 6 of 6



1    and removal is proper. Accordingly, Defendant respectfully requests this action be
2    removed from the Superior Court of the State of California, County of San Diego, to the
3    United States District Court for the Southern District of California, pursuant to 28 U.S.C.
4    § 1441(b).
5

6    DATED: November _20, 2020              LINCOLN, GUSTAFSON & CERCOS, LLP
7
                                              /s/Theodore R. Cercos
8
                                            THEODORE R. CERCOS
9                                           MONICA J. YOON
                                            Attorneys for Defendant,
10                                          TARGET CORPORATION
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                 6
              NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
